Case 2:21-cv-00576-PA-JC Document 18-2 Filed 03/05/21 Page 1 of 2 Page ID #:100




 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11 ANTHONY BOUYER, an individual,                  Case No.: 2:21-cv-00576-PA-JPR
12                       Plaintiff,                [PROPOSED] ORDER GRANTING
                                                   MOTION OF DEFENDANT
13         v.                                      SANTA SUSANA GRF2, LLC
                                                   TO DISMISS SECOND CAUSE OF
14 SANTA SUSANA GRF2, LLC, a                       ACTION OF COMPLAINT FOR
     Delaware limited liability company; and       LACK OF SUBJECT MATTER
15 DOES 1 to 10, inclusive,                        JURISDICTION
16                       Defendants.
                                                   Date:         April 5, 2021
17                                                 Time:         1:30 p.m.
18                                                 Judge:        Hon. Percy Anderson
                                                   Courtroom:    9A
19

20

21

22         The Court having considered the motion of Defendant, SANTA SUSANA
23
     GRF2, LLC to dismiss the Second Cause of Action of the Complaint for Lack of
24
     Subject Matter Jurisdiction, the supporting papers and any opposition thereto, the
25

26 argument of counsel, the records and documents on file in this action and for GOOD

27
     CAUSE APPEARING,
28                                             1
     [PROPOSED] ORDER GRANTING MOTION OF DEFENDANT SANTA SUSANA GRF2, LLC TO DISMISS
       SECOND CAUSE OF ACTION OF COMPLAINT FOR LACK OF SUBJECT MATTER JURISDICTION
Case 2:21-cv-00576-PA-JC Document 18-2 Filed 03/05/21 Page 2 of 2 Page ID #:101




 1 Hereby grants the motion to dismiss the Second Cause of Action of the Complaint by

 2
     Plaintiff, ANTHONY BOUYER.
 3

 4        IT IS SO ORDERED.

 5 Dated: ____________________

 6

 7

 8                                             _____________________________
 9                                             UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         2
     [PROPOSED] ORDER GRANTING MOTION OF DEFENDANT SANTA SUSANA GRF2, LLC TO DISMISS
       SECOND CAUSE OF ACTION OF COMPLAINT FOR LACK OF SUBJECT MATTER JURISDICTION
